Exhibit 10.5
TERMS OF EQUITY GRANT PROGRAM FOR NONEMPLOYEE
DIRECTORS UNDER THE FISHER COMMUNICATIONS, INC.
AMENDED AND RESTATED 2008 EQUITY INCENTIVE PLAN
     The following provisions set forth the terms of the equity grant program
(the “Program”) for nonemployee directors of Fisher Communications, Inc. (the
“Company”) under the Fisher Communications, Inc. Amended and Restated 2008
Equity Incentive Plan (the “Plan”). The following terms are intended to
supplement, not alter or change, the provisions of the Plan, and in the event of
any inconsistency between the terms contained herein and in the Plan, the Plan
shall govern. All capitalized terms that are not defined herein shall be as
defined in the Plan.
1. Eligibility
     Each elected or appointed director of the Company who is not otherwise an
employee of the Company or a related corporation (an “Eligible Director”) shall
be eligible to receive Awards under the Plan, as described below.
2. Stock Awards
     (a) Retainer Stock Awards
     Commencing with the last calendar day of the calendar quarter ended
September 30, 2008, and on the last calendar day of each calendar quarter
thereafter, each Eligible Director shall automatically be granted a fully vested
stock award (each, a “Retainer Stock Award”) for that number of shares of Common
Stock determined by dividing (x) one-quarter of 25% of such Eligible Director’s
annual Board retainer then in effect by (y) the Fair Market Value of the Common
Stock on the last trading day of such calendar quarter, with any fractional
share rounded to the nearest whole share (0.5 to be rounded up).
     (b) Elective Stock Awards
     (i) In addition to the Retainer Stock Awards, each Eligible Director may
make an annual election (the “Election”) to receive all or any portion of his or
her remaining annual Board retainer, chair retainer fees and Board/committee
meeting fees (the “Elective Fees”) in the form of a fully vested stock award
(each, an “Elective Stock Award”). The Election must be made in writing and
received by the Company on or prior to December 31 of each calendar year
preceding the calendar year in which the applicable Elective Fees are to be
earned, such Election to be effective beginning with the first calendar quarter
of the calendar year after the Election is received by the Company; provided,
however, that any newly elected or appointed Eligible Director may make an
initial Election during the 30-day period

 



--------------------------------------------------------------------------------



 



immediately following the commencement of his or her service on the Board, such
Election to be effective beginning with the calendar quarter in which the
Election is received by the Company. An Election will be irrevocable for the
calendar year with respect to which it is made and shall remain in effect for
the entire calendar year, unless such Eligible Director ceases to be an Eligible
Director.
     (ii) If an Election is timely made, the Eligible Director making such
Election will automatically receive an Elective Stock Award on the last calendar
day of each calendar quarter to which such Election applies. The number of
shares of Common Stock subject to each Elective Stock Award shall be determined
by dividing (x) the amount of the Elective Fees for the calendar quarter to
which the Election applies by (y) the Fair Market Value of the Common Stock on
the last trading day of such calendar quarter, with any fractional share rounded
to the nearest whole share (0.5 to be rounded up).
3. Amendment
     The Board may amend the Program in such respects as it deems advisable. Any
such amendment shall not, without the consent of the Eligible Director, impair
or diminish any rights of an Eligible Director or any rights of the Company
under an outstanding Award.
     Provisions of the Plan (including any amendments) not discussed above, to
the extent applicable to Eligible Directors, shall continue to govern the terms
and conditions of Awards granted to Eligible Directors.

- 2 -